department of the treasury internal_revenue_service te_ge eo examinations ms dal commerce street dallas tx mar tax_exempt_and_government_entities_division number release date org address uil taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary lf you accept our findings please sign and return the enclosed form 6018-a consent to proposed action we will then send you a final letter modifying or revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter in the event of revocation you will be required to file federal_income_tax will become final returns for the tax period s shown above if you have not yet filed these returns please file them with the examiner as soon as possible unless a report of income_tax_liability was issued to you with other instructions file returns for later tax years with the appropriate service_center indicated in the instructions for those returns if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast tract mediation services referred to in publication do not apply to exempt_organizations if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed in lieu of letter if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in the united_states tax_court the united_states court of federal claims or the united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication f a determination_letter exempt_organizations appeal procedures for unagreed issues is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please call the contact person at the telephone number shown in the heading of this letter convenient time to call if we need to contact you if you write please provide a telephone number and the most thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication form 6018-a report of examination envelope in lieu of letter department of the treasury - internal_revenue_service form_886 a name of taxpayer org ein ein schedule no or exhibit year period ended explanation of items june 20xx legend org organization name state state xx date president president ein ein bm-1 city city co-1 bm co issue whether org is operated exclusively for exempt purposes described within internal_revenue_code sec_501 facts org hereinafter org’ whose employer_identification_number is ein was incorporated on september 20xx org was recognized as an organization exempt from federal_income_tax as described in sec_501 under the group ruling number org maintained liquor license to sell liquor by the drink for a tax exempt entity in chapter sec_311 of the state revised statutes liquor control law in order for a licensee to sell intoxicating liquor outside city limits a licensee must meet certain provisions such as having obtained an exemption from the payment of federal income taxes as provided in sec_501 sec_501 sec_501 sec_501 sec_501 sec_501 sec_501 or sec_501 of the united_states internal_revenue_code of as amended in any incorporated city having a population of less than big_number inhabitants as determined by the last decennial census under the provisions and methods set out in this chapter also in chapter sec_311 of the state revised statutes liquor control law states that an organization can obtain a license to sell liquor by the drink if at least of the gross_income of which is derived from the sale of prepared meals or food consumed on such premises or which has an annual gross_income of at least dollar_figuredollar_figure from the sale of prepared meals or food consumed on such premises org was created by president several customers asked about the bar being open on sunday prior to the organization becoming org as an s-corporation the bar could not be open on sunday in the state of state only an exempt_organization is allowed to be open on sunday therefore the organization contacted the co-1 in city state and inquired about information on how to become a org subordinate president received an information packet which included basic information on how to form a corporation and applications to apply for a org subordinate the organization became a org subordinate in september 20xx the parent organization's constitution and bylaws state that org purpose is to promote fellowship among all living beings respectfully to encourage the elimination of prejudice and help unify divergent groups in the overall interest of american democracy to orientate our youth with full knowledge of responsibilities as well as form 886-a rev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form 886a name of taxpayer org ein ein schedule no or exhibit year period ended explanation of items june 20xx privileges of citizenship through the wisdom of our seniors to assist the underprivileged and well deserving by maintenance of sponsoring educational opportunities and by providing monetary grants and awards toward their wellbeing overall to fully support the effort of drug free america to encourage compassion for every fellow man woman and child in distress and or deserving to provide social clubs for members and guests for the purpose of fellowship and entertainment of its members to create and initiate new programs to assist the homeless battered and abandoned children the mentally retarded and the needy and well deserving for the purpose of their well-being requirements to become a org’s subordinate are as follows start the chapter with members at annual dues of dollar_figuredollar_figure each by the seventh year of incorporation the subordinate is required to have members the dues will be split between the parent organization and subordinate for each membership sold after donate dollar_figuredollar_figure to other approved non-profit entities all donations must be verified by providing the co-1 copies of canceled checks submitted for donations if donations are given to needy individuals subordinate must submit the name of the individual social_security_number date of birth address the reason for the donation and the amount of the donation conduct monthly meeting article ill part of the articles of incorporation states that each org usa post lodge will be committed to contribute dollar_figuredollar_figure each year to charity s of the post lodge choice these charities may be within the post’s own community verification of donations must be submitted to the co-1 monthly to be placed in each post lodge file during the year under the examination org had benefits for local charities by having fundraising events and participating in a food drive since president’s inception with the org his business has been able to be open on sunday because of his organization's exemption from federal_income_tax under sec_501 as a subordinate org from september of 20xx to august 20xx org was open to the general_public to recruit new members currently the organization has a visit maximum policy guest can come to the bar times then must apply for membership during the course of the examination the organization posted a sign in the organization that stated restricted to members only the organization did this to be exempt from state sales_tax because org is not recognized as an exempt_organization with the state department of revenue form 886-a rev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service form 886a name of taxpayer org ein ein schedule no or exhibit year period ended explanation of items june 20xx the organization must be restricted to members only in order to be exempt from sales_tax there is a complete lack of regalia or memorabilia specific to the org either inside or outside the organization the organization is devoid of any rites or rituals specific to the org culture when the meetings are held or when new members are recruited any individual who pays the dollar_figuredollar_figure for membership can join the organization there is no common bond among interest and demonstrated in the open membership org has only one class of membership and there are approximately members law internal_revenue_code sub sec_501 provides an exemption for domestic_fraternal_societies orders or associations operating_under_the_lodge_system the net_earnings of which are devoted exclusively to religious charitable scientific literary educational and fraternal purposes and which do not provide for the payment of life sick accident or other_benefits income_tax regulation sec_1_501_c_10_-1 provides that an organization will qualify for exemption under sec_501 if society order or association described in sec_501 and the regulations thereunder except that it does not provide for the payment of life sick accident or other_benefits to its members and devotes its net_earnings exclusively to religious charitable scientific literary educational and fraternal purposes it is a domestic fraternal beneficiary internal_revenue_code sec_501 provides an exemption from taxation for fraternal beneficiary societies orders or associations operating_under_the_lodge_system or for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system and providing for the payment of life sick accident or other_benefits to the members of such society order or association or their dependents revrul_81_117 1981_1_cb_346 states that an organization that does not conduct any fraternal activities or operate under the lodge_system but does operate exclusively for the benefit of members of certain related domestic_fraternal_societies operating_under_the_lodge_system does not qualify for exemption under sec_501 of the code revrul_73_165 c b 224a defines a fraternal beneficiary society order or association exempt under sec_501 as one that in addition to being operated in furtherance of fraternal purposes is so operated under the lodge_system or for the exclusive benefit of the members of a fraternity that is so operated under the lodge_system and has an established system for the payment to its members or their dependents of life sick accident or other_benefits there is no requirement that form 886-a rev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service form_886 a name of taxpayer org ein ein schedule no or exhibit year period ended explanation of items june 20xx either the fraternal features or the insurance features predominate so long as both features are present in national union v marlow 374_f_775 a fraternal beneficial society was defined as one whose members have adopted the same or a very similar calling avocation or profession or who are working in union to accomplish some worthy object and who for that reason have banded themselves together as an association or society to aid and assist one another and to promote the common cause the term fraternal can properly be applied to such an association for the reason that the pursuit of a common object calling or profession usually has a tendency to create a brotherly feeling among those who are thus engaged the national union did not fit this definition because it was an association of individuals who were associated for the purpose of obtaining insurance the court concluded that in its practical operations therefore the defendant company cultivates fraternity and confers benefits in the same manner that every insurance_company doing business on the mutual plan cultivates feelings of fratemity and confers benefits upon its members or in other words when the defendant is stripped of all disguises and judged by the standard of what it is engaged in doing and what it was most likely organized to do it is simply an insurance_company which carries on an extensive business on the assessment plan the court in 24_tc_891 reversed on other grounds 236_f2d_509 3rd cir concluded that an organization had not established its exemption as a fraternal beneficiary society because members lacked a common tie to qualify for the exemption an organization must be fraternal here only the active members comprising less than per cent of the total membership of the post had a common tie they of course had the bond of having formerly served in the polish army but approximately percent of the total membership of the post was social members who were not ex-members of the polish armed_forces and who had nothing in common with the active members or with each other an organization cannot be classed as fraternal where the only common bond between the majority of the members is their membership in that organization 19_tc_240 provided that the requirement of common ties and objectives is not satisfied merely by a recitation of such purposes in the association's constitution or bylaws it is necessary that the stated purposes be implemented or accomplished by specific acts the tax_court denied exemption to an organization whose constitution called for among other things the promotion of civic enterprises in the community it engaged in no civic or charitable activities during the period under review the court in 2_f2d_367 e d mo stated that by the ‘lodge system’ is generally understood as an organization form 886-a rev department of the treasury - internal_revenue_service page -4- department of the treasury - internal_revenue_service form_886 a name of taxpayer org ein ein schedule no or exhibit year period ended explanation of items june 20xx which holds regular meetings at a designated place adopts a representative form of government and performs its work according to ritual philadelphia and reading relief association 4_bta_713 held that where the sole motive in joining an organization is to receive insurance benefits and there are no lodges rituals ceremonies or regalia then there is no fraternal element present knights of columbus building association of stamford conn inc v united_states aftr 2d dc conn held that an organization that operated a bar and buffet that was utilized by nonmember community organizations was not operating with the exemption provisions and therefore was not exempt under sec_501 taxpayer’s position the taxpayer's position is unknown at this time government’s position org is not a domestic fraternal society because the members do not have a common tie or objective the only common bond between the members is their membership in org members of org do not have a common fraternal bond the members do not possess a similar calling avocation or profession and are not working in unison to accomplish any worthy objective or common cause rituals ceremonies and regalia that are evidence of fraternal activities are not found in org org has not been neither operating for religious charitable scientific literary educational and fraternal purposes nor devoting its net_earnings exclusively to religious charitable scientific literary educational and fraternal purposes the current officer bm-1 created org and purchased the facility with the intent to profit on the investment all assets and net_earnings of org belong to the owner president org is not operating_under_the_lodge_system org is a member of the parent organization through the payment of dues and a charter fee the annual membership dues are paid_by org not the members the term membership dues implies that each member pays a fee for membership because they place a value on their association with the organization and that there are rights privileges or benefits associated with membership the organization does not have a set meeting schedule and there are no rituals associated with the meetings the organization does not have a representative form of government because the members have no voice or voting rights in the business operation of the organization or the net_earnings the officer is not selected or elected by the membership form 886-a rev department of the treasury - internal_revenue_service page -5- department of the treasury - internal_revenue_service form 886a name of taxpayer org ein ein schedule no or exhibit year period ended explanation of items june 20xx during the year under audit although org had a fundraising to raise money to help local charities that does not continue to qualify org for exemption under c org is operating in a commercial manner which is not an exempt activity described under internal_revenue_code sec_501 conclusion in the case of org it is held that where the primary purpose or activity of the organization is the commercial manner in which the bar operates org is not a domestic fraternal society operating_under_the_lodge_system the net_earnings of which are devoted exclusively to religious charitable scientific literary educational and fraternal purposes the organization does not qualify for exemption under sec_501 of the internal_revenue_code consequently the organization’s exempt status is revoked effective september 20xx forms should be filed for the tax periods ending on and after june 20xx form 886-a rev department of the treasury - internal_revenue_service page -6-
